 



Exhibit 10.1

MGM MIRAGE 1997 NONQUALIFIED STOCK OPTION PLAN
AMENDED AND RESTATED – February 2, 2004

1. PURPOSE. The purpose of the MGM MIRAGE 1997 Nonqualified Stock Option Plan is
to provide a means whereby MGM MIRAGE may attract and retain persons of ability
and motivate such persons to exert their best efforts on behalf of the Company
and its Subsidiaries.

2. DEFINITIONS.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Reference to any section of the Code shall include any provision successor
thereto.

(C) “Committee” shall mean the administrative committee appointed pursuant to
Section 3.

(d) “Company” shall mean MGM MIRAGE, a Delaware corporation.

(e) “Employee” shall mean an employee of the Company or any of its Subsidiaries,
as defined in Instruction 1(a) to Form S-8 under the Securities Act of 1933, as
amended.

(f) “Nonqualified Option” shall mean an option to purchase shares of Stock,
subject to the terms and conditions described in the Nonqualified Plan, which is
not an incentive stock option within the meaning of Code Section 422.

(g) “Nonqualified Plan” shall mean the MGM MIRAGE 1997 Nonqualified Stock Option
Plan.

(h) “Participant” shall mean an Employee of the Company or any Subsidiary who is
designated to receive Nonqualified Options pursuant to Section 3.

(i) “Stock” shall mean the Company’s $.01 par value common stock.

(i) “Subsidiary” shall mean a subsidiary corporation as defined in Code Section
424(f) or any partnership or joint venture in which the Company owns a 50
percent or greater ownership interest.

3. ADMINISTRATION. The Nonqualified Plan shall be administered by the Committee,
consisting of at least two members, who shall be members of the Board, appointed
by and holding office as Committee members at the pleasure of the Board. Subject
to the provisions of the Nonqualified Plan, the Committee shall have the power
to: (a) determine and designate from time to time those Employees who perform
services for the Company or for any Subsidiary who shall be Participants in the
Nonqualified Plan and

 



--------------------------------------------------------------------------------



 



the number of shares to be subject to the Nonqualified Options to be granted to
each Participant; provided, however, that no Nonqualified Option shall be
granted after the expiration of ten years from the effective date of the
Nonqualified Plan specified in Section 8; (b) authorize the granting of
Nonqualified Options to Participants; and (c) determine the time or times and
the manner when each Nonqualified Option shall be exercisable and the duration
of the exercise period.

For all purposes of the Nonqualified Plan, the fair market value of the Stock
shall be determined in good faith by the Committee by applying the rules and
principles of valuation set forth in Treasury Regulations Section 20.2031-2,
relating to the valuation of stocks and bonds for purposes of Code Section 2031.

The Committee may interpret the Nonqualified Plan, prescribe, amend, and rescind
any rules and regulations necessary or appropriate for the administration of the
Nonqualified Plan, and make such other determinations and take such other action
as it deems necessary or advisable. Without limiting the generality of the
foregoing sentence, the Committee may, in its discretion, treat all or any
portion of any period during which a Participant is on military or on an
approved leave of absence from the Company or a Subsidiary as a period of
service of such Participant with the Company or a Subsidiary, as the case may
be, for purposes of accrual of such Participant’s rights under the Nonqualified
Options. Any interpretation, determination, or other action made or taken by the
Committee shall be final, binding, and conclusive. Any action reduced to writing
and signed by all members of the Committee shall be as fully effective as if it
had been taken by vote at a meeting duly called and held. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Nonqualified Plan or the
Nonqualified Options.

4. BENEFITS AVAILABLE UNDER THE NONQUALIFIED PLAN. The benefits provided by the
Nonqualified Plan to Participants are Nonqualified Options. Nonqualified Options
may be granted by the Company from time to time for all Participants to acquire
up to an aggregate of 8,500,000 shares of Stock, subject to adjustment as
provided in Paragraph 5(h) and reduced by the number of shares subject to
options which are granted under the MGM MIRAGE 1997 Incentive Stock Option Plan.
However, no Participant in the Nonqualified Plan shall be entitled to receive
options to purchase more than 1,000,000 shares in any calendar year. The shares
to be delivered upon exercise of Nonqualified Options shall be made available,
at the discretion of the Board, either from authorized but unissued shares of
Stock or from Stock reacquired by the Company, including shares purchase in the
open market. If any Nonqualified Option terminates, expires or is canceled with
respect to any shares of Stock, new Nonqualified Options may thereafter be
granted covering such shares.

5. TERMS AND CONDITIONS. Each Nonqualified Option shall be evidenced by an
agreement (the “Agreement’), in a form approved by the Committee, which shall be
signed by an officer of the Company and the Participant receiving the
Nonqualified

2



--------------------------------------------------------------------------------



 



Option, and which shall be subject to the following express terms and conditions
and to such other terms and conditions as the Committee may deem appropriate:

(a) PERIOD. Each Agreement shall specify that the Nonqualified Option thereunder
is for a period not to exceed ten years (the “Option Period”) and shall provide
that the Nonqualified Option shall expire at the end of such period.

(b) OPTION PRICE. The price per share at which a Nonqualified Option may be
exercised (the “Option Price”) shall be determined by the Committee at or prior
to the time the Nonqualified Option is granted, but shall be at least equal to
the fair market value per share at the time the Nonqualified Option is granted.

(c) EXERCISE OF OPTION Nonqualified Options shall only be deemed to be exercised
when both of the following have occurred: (1) the delivery of written notice to
the Company specifying the number of shares to be purchased pursuant to the
exercise of the Nonqualified Options and (2) the payment in full to the Company
of the Option Price as provided in Paragraph 5(d) and any tax withholding
obligation (if applicable) with respect to such issuance. In connection with the
exercise of Nonqualified Options, payment by the person entitled to exercise
them shall be due the date that the Stock underlying the Nonqualified Options is
delivered, and in no event shall the Company deliver the Stock underlying a
Nonqualified Option before the Company receives payment therefor as set forth
herein. The Committee has the right to postpone the time of delivery of the
Stock underlying a Nonqualified Option for such period as may be required for it
to comply with any applicable listing requirement of a national securities
exchange or any federal, state or local law, rule or regulation. Options may be
exercised at such time or times as may be determined by the Committee at the
time of grant, subject to the provisions of this Section 5, including the
following limitation: no part of any Nonqualified Option may be exercised until
the Participant holding the Nonqualified Option shall have performed services
for the Company or for a Subsidiary for such period after the date on which the
Nonqualified Option is granted as the Committee may specify in the Agreement;
provided, however, that, although a Nonqualified Option may provide for earlier
exercise, the Nonqualified Option shall be exercisable with respect to at least
20 percent of the shares subject thereto no later than the first anniversary of
the grant of the Nonqualified Option, 40 percent of such shares no later than
the second such anniversary, 60 percent of such shares no later than the third
such anniversary, 80 percent of such shares no later than the fourth such
anniversary and 100 percent of such shares no later than the fifth such
anniversary. Notwithstanding the foregoing, however, the Committee may grant
Nonqualified Options that vest 50% on the third anniversary of the date of grant
and 50% on the fourth anniversary of the date of grant. No Nonqualified Option
may at any time be exercised in part with respect to fewer than the lesser of
(i) fifty shares, or (ii) the number of shares which remain to be purchased
pursuant to the Nonqualified Option.

3



--------------------------------------------------------------------------------



 



(d) PAYMENT OF OPTION PRICE.

          (i) Payment of the Option Price of the Stock transferred to a
Participant pursuant to the exercise of a Nonqualified Option and the optionee’s
tax withholding obligation, if any, shall be due the date the Stock underlying
the Nonqualified Option is delivered.

          (ii) Payment of the Option Price and the optionee’s tax withholding
obligation, if any, may be made, in whole or in part, by any one or more of the
following:

(a) in full in cash, at or before the time the Company delivers the Stock
underlying such Nonqualified Option;

(b) by the delivery of previously owned Stock having a fair market value equal
to the Option Price and the optionee’s tax withholding obligation, if any, at or
before the time the Company delivers the Stock underlying such Nonqualified
Option;

(c) by irrevocably authorizing a broker approved in writing by the Company to
sell Stock to be acquired through exercise of such Nonqualified Option and
remitting to the Company a sufficient portion of the sale proceeds to pay the
entire Option Price and any federal and state withholding resulting from such
exercise (a “Cashless Exercise”); provided, however, that, notwithstanding
anything in this Nonqualified Plan to the contrary, (1) the Company shall only
deliver such Stock at or after the time the Company receives full payment for
such Stock, (2) the Option Price and tax withholdings for such Stock will be due
and payable to the Company no later than one business day following the date on
which the proceeds from the sale of the underlying Stock are received by the
authorized broker, (3) in no event will the Company directly or indirectly
extend or maintain credit, arrange for the extension of credit or renew any
extension of credit, in the form of a personal loan or otherwise, in connection
with a Cashless Exercise and (4) in no event shall the recipient of a
Nonqualified Option enter into any agreement or arrangement with a brokerage or
similar firm in which the proceeds received in connection with a Cashless
Exercise will be received by or advanced to such recipient before the date the
Stock underlying the Nonqualified Option is delivered or released by the
Company.; or

(d) by a combination of any of the above.

          (iii) Notwithstanding any other provision of this Nonqualified Plan to
the contrary, neither the Option Price of any Nonqualified Option nor any tax

4



--------------------------------------------------------------------------------



 



withholding obligations thereunder shall be paid by the delivery of a promissory
note.

(e) EXERCISE IN THE EVENT OF DEATH OR TERMINATION OF EMPLOYMENT. If a
Participant holding Nonqualified Options shall terminate employment by the
Company and its Subsidiaries because of death, or shall die within three months
of termination of employment by the Company and its Subsidiaries, the
Nonqualified Options held by the Participant may be exercised, to the extent
that the Participant was entitled to do so at the date of termination of
employment, by the person or persons to whom the Participant’s rights under the
Nonqualified Options pass by will or applicable law, or if no such person has
such rights, by the Participant’s executors or administrators, at any time, or
from time to time, within one year after the date of such termination of
employment, but in no event later than the expiration date determined pursuant
to Paragraph 5(a). If a Participant’s employment by the Company, its Parent and
Subsidiaries shall terminate for any reason other than death, Nonqualified
Options held by such Participant may be exercised, to the extent the Participant
was entitled to do so at the date of termination of employment at any time, or
from time to time, within three months after the date of termination of
employment, but in no event later than the expiration date determined pursuant
to Paragraph 5(a). Notwithstanding the foregoing, the Committee may, in its sole
discretion, vary the foregoing provisions with respect to a particular
Participant or particular Nonqualified Options granted to such Participant to
make the termination provisions applicable to such Participant more favorable to
such Participant so long as such variation does not extend the expiration date
of such Nonqualified Options. Any such variation shall be set forth in the
applicable Agreement or amendment thereto.

(f) NONTRANSFERABILITY. No Nonqualified Option under the Nonqualified Plan shall
be transferable other than by will or by the laws of descent and distritbution.
No interest of any Participant under the Plan shall be subject to attachment,
execution, garnishment, sequestration, the laws of bankruptcy or any other legal
or equitable process. During the lifetime of the Participant, Nonqualified
Options shall be exercisable only by the Participant who received them.

(g) INVESTMENT REPRESENTATION. Each Agreement shall contain a provision that,
upon demand by the Company for such a representation, the Participant holding
the Nonqualified Options (or any person acting under Paragraph 5(e)) shall
deliver to the Company at the time of any exercise of any Nonqualified Options a
written representation that the shares to be acquired upon such exercise are to
be acquired for investment and not for resale or with a view to the distribution
thereof. Upon such demand, delivery of such representation prior to the delivery
of any shares issued upon exercise of Nonqualified Options and prior to the
expiration of the Option Period shall be a condition precedent to the right of
the Participant or such other person to acquire any shares.

(h) ADJUSTMENTS IN EVENT OF CHANGE IN STOCK. In the event of any change in the
Stock by reason of any stock dividend, recapitalization, reorganization, merger,

5



--------------------------------------------------------------------------------



 



consolidation, split-up, combination, or exchange of shares, or of any similar
change affecting the Stock, the number and class of shares which thereafter may
be acquired under the Nonqualified Plan, the number and class of shares subject
to outstanding Agreements, the Option Price per share thereof, and any other
terms of the Nonqualified Plan or the Agreements which in the Committee’s sole
discretion require adjustment (including, without limitation, relating to the
Stock, other securities, cash or other consideration which may be acquired upon
exercise of the Nonqualified Options) shall be appropriately adjusted consistent
with such change in such manner as the Committee may deem appropriate.

(i) NO RIGHTS AS STOCKHOLDER. No Participant shall have any rights as a
stockholder with respect to any shares subject to Nonqualified Options prior to
the date of issuance to such Participant of a certificate or certificates for
such shares.

(j) NO RIGHT TO CONTINUED EMPLOYMENT. Neither the Nonqualified Plan nor any
Nonqualified Options granted under the Nonqualified Plan shall confer upon any
employee any right with respect to continuance of employment by the Company or
any Subsidiary, nor shall they interfere in any way with the right of the
Company or any Subsidiary for which a Participant performs services to terminate
such employment at any time.

(k) ARRANGEMENT FOR TAX PAYMENT. Each Agreement shall contain a provision that
the Participant shall agree to make any arrangements required by the Committee
to insure that the amount of tax required to be withheld by the Company or a
Subsidiary as a result of the exercise of Nonqualified Options is available for
payment.

(l) CERTAIN CORPORATE TRANSACTIONS. Each Agreement shall provide that nothing in
the Nonqualified Plan or the Agreement shall in any way prohibit the Company
from merging with or consolidating into another corporation, or from selling or
transferring all or substantially all of its assets, or from distributing all or
substantially all of its assets to its stockholders in liquidation, or from
dissolving and terminating its corporate existence, and in any such event (other
than a merger in which the Company is the surviving corporation and under the
terms of which the shares of Stock outstanding immediately prior to the merger
remain outstanding and unchanged), the Participant shall be entitled to receive,
at the time the Nonqualified Option or portion thereof would otherwise become
exercisable and upon payment of the Option Price, the same shares of stock, cash
or other consideration received by stockholders of the Company in accordance
with such merger, consolidation, sale or transfer of assets, liquidation or
dissolution.

6. COMPLIANCE WITH OTHER LAWS AND REGULATIONS. The Nonqualified Plan, the grant
and exercise of Nonqualified Options under the Nonqualified Plan, and the
obligation of the Company to transfer shares under these Nonqualified Options
shall be subject to all applicable federal and state laws, rules and
regulations, including those

6



--------------------------------------------------------------------------------



 



related to disclosure of financial and other information to Participants, and to
any approvals by any government or regulatory agency as may be required. The
Company shall not be required to issue or deliver any certificates for shares of
Stock prior to (a) the listing of such shares on any stock exchange on which the
Stock may then be listed, where such listing is required under the rules or
regulations of such exchange, and (b) compliance with applicable federal and
state securities laws and regulations relating to the issuance and delivery of
such certificates; provided, however, that the Company shall make all reasonable
efforts to so list such shares and to comply with such laws and regulations.

7. AMENDMENT AND DISCONTINUANCE. The Board may from time to time amend, suspend
or discontinue the Nonqualified Plan; provided, however, that, subject to the
provisions of Paragraph 5(h), no action of the Board, or any committee thereof,
may (a) increase the number of shares reserved for options pursuant to Section 4
without approval of the stockholders of the Company, (b) permit the granting of
any Nonqualified Option at an Option Price less than that determined in
accordance with Paragraph 5(b), (c) permit the granting of Nonqualified Options
which expire beyond the period provided for in Paragraph 5(a), or (d) make any
material change in the class of eligible Employees as defined in the
Nonqualified Plan.

8. COMPLIANCE WITH RULE 16(b)(3) UNDER THE SECURITIES EXCHANGE ACT OF 1934. (a)
The Nonqualified Plan is intended to comply with all applicable conditions of
Rule 16(b)(3) under the Securities Exchange Act of 1934, as amended, or any
successor rule; (b) all transactions involving insider Participants are subject
to such conditions, regardless of whether the conditions are expressly set forth
in the Plan; and (c) any provision of the Nonqualified Plan or action by the
Committee that is contrary to a condition of Rule 16(b)(3) shall not apply to
insider-participants.

9. EFFECTIVE DATE. The effective date of the Nonqualified Plan shall be the
earlier of the date the Nonqualified Plan is adopted by the Board or the date it
is approved by the stockholders of the Company.

7